 



Exhibit 10.1

AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT AND LETTER AGREEMENT

     This is Amendment No. 1, dated as of March 15, 2005 (the “Amendment”), to
the Employment Agreement dated as of July 1, 2003 (the “Employment Agreement”)
by and among Nextel Communications, Inc. (“Nextel”) and Timothy M. Donahue (the
“Executive”), and to the letter agreement, dated December 15, 2004 (the “Letter
Agreement”) between Nextel and the Executive. Capitalized terms, if not
otherwise defined herein, have the meanings set forth in or provided by the
Employment Agreement.

     WHEREAS, pursuant to the Agreement and Plan of Merger entered into as of
December 15, 2004 by and among Nextel, Sprint Corporation (“Sprint”) and S-N
Merger Corp. (the “Merger Agreement”), Nextel will merge with and into a
wholly-owned subsidiary of Sprint; and

     WHEREAS, in connection with the execution of the Merger Agreement, Nextel
and the Executive entered into the Letter Agreement, in which the Executive
agreed that, during the period commencing at the “Effective Time” (as defined in
the Merger Agreement) and ending six months following the Effective Time, he
shall not claim that his having the titles and duties assigned to the “Chairman”
in Exhibit D to the Merger Agreement is a basis to claim that a Good Reason has
occurred; and

     WHEREAS, it is contemplated by Nextel and the Executive that this Amendment
will be effective only upon and following the Effective Time; and

     WHEREAS, as required pursuant to Section 6.7(e) of the Merger Agreement and
the section of the “Nextel Disclosure Schedule” (as defined in the Merger
Agreement) relating thereto, the Compensation Committee of Sprint has approved
the Amendment; and

     WHEREAS, pursuant to Section 6.7(e) of the Merger Agreement, Sprint will
assume the rights and obligations of Nextel under the Employment Agreement, as
amended hereby, at and following the Effective Time.

     NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, Nextel and the
Executive agree as follows, conditioned upon and subject to the occurrence of
the Effective Time:

     1.     The Letter Agreement shall be amended by adding at the end of the
first paragraph thereof (but before the period) the following:

, and (iii) the Company’s Change of Control Retention Bonus and Severance Pay
Plan (the “Severance Plan”)

 



--------------------------------------------------------------------------------



 



2

     2.     The second paragraph of the Letter Agreement is hereby amended to
read in its entirety as follows:

Notwithstanding anything in the Employment Agreement or the Severance Plan to
the contrary, this will confirm that my having the titles and duties assigned to
the “Chairman” in Exhibit D to the Merger Agreement (the “Chairman Duties and
Responsibilities”) will serve as a basis to claim that a “Good Reason” (as
defined in the Employment Agreement and the Severance Plan) has occurred only in
connection with a resignation by me which is effective during the period
commencing on the first anniversary of the “Effective Time” (as defined in the
Merger Agreement) and ending on the day prior to the second anniversary of the
Effective Time (the “Transaction Good Reason Period”), and nothing contained in
the Employment Agreement or the Severance Plan shall be interpreted as
preventing such a resignation on such basis during the Transaction Good Reason
Period. This does not constitute a waiver of my right, if any, to claim that any
other action of or inaction by the “Company” (for this purpose meaning as such
term is used in the Employment Agreement and the Severance Plan, respectively)
constitutes Good Reason (including but not limited to any action or inaction
described in Section 9(f)(ii) of the Employment Agreement or Section 3(h)(i) of
the Severance Plan which occurs on or following the Effective Time, with the
Chairman Duties and Responsibilities being the baseline against which such
action or inaction is tested), whether occurring before, during or after the
Transaction Good Reason Period.

     3.     Unless the context otherwise requires, following the Effective Time,
“Sprint Nextel” shall be inserted in lieu of “Nextel” and the “Company” wherever
“Nextel” or the “Company” is used in the Employment Agreement.

     4.     The Executive acknowledges that, notwithstanding anything in the
Employment Agreement to the contrary, on and following the Effective Time he
shall have the titles and duties assigned to the “Chairman” in Exhibit D to the
Merger Agreement.

     5.     The first sentence of Section 4 of the Employment Agreement is
hereby amended to read in its entirety as follows:

During the Employment Term, the Company shall pay to the Executive a base salary
of not less than one million dollars ($1,000,000) per annum (the “Base Salary”),
payable at the times and in the manner consistent with the

 



--------------------------------------------------------------------------------



 



3

Company’s general policies regarding compensation of senior executive employees;
provided, however, that the Base Salary shall be increased to one million four
hundred thousand dollars ($1,400,000) per annum effective as of the “Effective
Time,” as defined in the Agreement and Plan of Merger, entered into as of
December 15, 2004, by and among the Company, Sprint Corp. and S-N Merger Corp.
(the “Merger Agreement”).

     6.     Section 4(b)(i) of the Employment Agreement is hereby amended to
read in its entirety as follows:

During the Employment Term, the Executive shall be entitled to participate in an
annual bonus plan (the “Bonus Plan”), with such opportunities as may be
determined by the Compensation Committee (“Target Bonuses”); provided, however,
that for the bonus year ending December 31, 2003, and (subject to the following)
thereafter during the Employment Term, the Executive will participate in the
Bonus Plan at an annual Target Bonus opportunity of not less than 150% of his
Base Salary and shall be entitled to receive full payment of any award under the
Bonus Plan determined pursuant to such Bonus Plan (a “Bonus Award”). The
Executive’s Target Bonus opportunity with respect to the bonus year in which the
Effective Time occurs shall be the sum of $1,800,000 prorated for the portion of
the year through the Effective Time and $2,380,000 prorated for the portion of
the year subsequent to the Effective Time, and his maximum Bonus Award
opportunity for such bonus year shall be 200% of such target. The Executive’s
Target Bonus opportunity with respect to each bonus year after the bonus year in
which the Effective Time occurs shall be no less than 170% of Base Salary, and
his maximum Bonus Award opportunity for each such bonus year shall be 200% of
such Target Bonus opportunity. Notwithstanding the preceding two sentences, the
Executive’s Bonus Award for the bonus years in which the first and second
anniversaries of the Effective Time occurs shall be identical to that earned by
the Company’s Chief Executive Officer.

     7.     Section 4(b)(ii) of the Employment Agreement is hereby amended to
read in its entirety as follows:

 



--------------------------------------------------------------------------------



 



4

(ii) Long-Term Incentives. The Executive shall be entitled to participate in the
Nextel Long-Term Incentive Plan effective January 1, 2002, or any successor
cash-based long-term incentive bonus plan, program, agreement or arrangement
(the “LTIP”) during the Employment Term and through the LTIP performance period
in which the Effective Time occurs, with such opportunities, if any, as may be
determined by the Compensation Committee (“Target Award Opportunities”);
provided, however, that for the 2004-2005 LTIP performance period, the Executive
will participate in the LTIP at a minimum of two million seven hundred thousand
dollars ($2,700,000). At the time of the first annual long-term incentive
compensation grant to the Company’s senior executives which occurs on or
following the Effective Time (anticipated to be on or about February 1, 2006),
the Executive will receive a long-term performance-based incentive compensation
award (in the form of cash opportunity and/or equity-based awards) in an amount
and with terms and conditions established by the Compensation Committee, but
with a minimum target value to the Executive of not less than ten million
dollars ($10,000,000). At the time of the second annual long-term incentive
compensation grant to the Company’s senior executives which occurs on or
following the Effective Time (anticipated to be on or about February 1, 2007),
the Executive will receive a similar long-term performance-based incentive
compensation award in an amount and with terms and conditions established by the
Compensation Committee by using a guideline target value to the Executive of ten
million dollars ($10,000,000). The long-term incentive compensation awards
referred to in the preceding two sentences shall be referred to herein as the
“Post-Effective Time LTI Awards.” Notwithstanding the foregoing, and other than
as otherwise provided in this Agreement, the actual amount, character (i.e.,
cash opportunity vs. equity awards, and character of equity awards) and terms
and conditions of the Post-Effective Time LTI Awards granted to the Executive
shall be identical to those of the similar awards provided to the Company’s
Chief Executive Officer.

 



--------------------------------------------------------------------------------



 



5

     8.     The second sentence of Section 9(a) of the Employment Agreement is
hereby amended by adding the phrase “(which shall not include for this purpose
any awards granted as part of the Post-Effective Time LTI Awards)” after the
word “Opportunity,” and Section 9(a) of the Employment Agreement is further
amended by adding to the end thereof the following:

Notwithstanding the above, if the Executive resigns without Good Reason on or
following the second anniversary of the Effective Time, any outstanding
Post-Effective Time LTI Awards shall be treated in the same manner as if the
Executive had resigned with Good Reason under Section 9(b).

     9.     Section 9(b)(iv) of the Employment Agreement is hereby amended by
adding the phrase “(which shall not include for this purpose any awards granted
as part of the Post-Effective Time LTI Awards)” after the word “Opportunity”.

     10.    Section 9(b)(v) of the Employment Agreement is hereby amended by
adding the phrase “(which shall not include for this purpose restricted shares
and stock options granted as part of the Post-Effective Time LTI Awards)” after
the word “options” the first time such word appears in such provision.

     11.    The last sentence of Section 9(b) of the Employment Agreement is
hereby amended to read in its entirety as follows:

In addition to the foregoing, if the Executive’s employment is terminated by the
Company without Cause or the Executive terminates his employment for Good
Reason, conditioned upon the Executive delivering to the Company a release in a
form reasonably satisfactory to the Company with all periods for revocation
expired, and notwithstanding any provision in the terms of any incentive
compensation plan or agreement to the contrary, (i) any Post-Effective Time LTI
Awards, consisting of stock options, shall become fully vested and
nonforfeitable as of the time of such termination and shall remain exercisable
for three years following such termination, (ii) any Post-Effective Time LTI
Awards, other than stock options, which vest solely based on continued service,
shall become fully vested and nonforfeitable as of the time of such termination
and (iii) any Post-Effective Time LTI Awards, other than stock options, which
vest based wholly or partially on the attainment of a performance goal, shall
remain outstanding and, at the end of the applicable performance period, the
amount or number of such awards which the Executive shall receive shall be equal
to the amount or number earned based on actual performance for the entire
performance period multiplied by a fraction, the numerator of which shall be the
number of days in the applicable performance period through the date of such
termination and the denominator of

 



--------------------------------------------------------------------------------



 



6

which shall be the number of days in such performance period. If the Executive’s
employment is terminated by the Executive on or following the first anniversary
of the Effective Time solely on account of Good Reason consisting of the
Executive having the titles and duties assigned to the “Chairman” in Exhibit D
to the Merger Agreement as contemplated by the “Letter Agreement” (as defined in
Section 18), the preceding sentence shall not apply in respect of the second
Post-Effective Time LTI Award and, to the extent not otherwise vested at the
time of such termination, such second Post-Effective Time LTI Award shall be
forfeited.

     12.    Section 9(c)(iii) of the Employment Agreement is hereby amended by
adding the phrase “(which shall not include for this purpose awards granted as
part of the Post-Effective Time LTI Awards)” after the word “Opportunity” the
first time such word appears in such provision.

     13.    Section 9(c)(iv) of the Employment Agreement is hereby amended by
adding the phrase “(which shall not include for this purpose restricted shares
and stock options granted as part of the Post-Effective Time LTI Awards)” after
the word “options” the first time such word appears in such provision.

     14.    Section 9(c) of the Employment Agreement is hereby amended by adding
to the end thereof the following:

In addition to the foregoing, if the Executive dies or becomes Disabled, any
Post-Effective Time LTI Awards shall be treated as if the Executive had been
terminated by the Company without Cause; provided that the post-termination
exercise period of any stock options shall be one year instead of three years.

     15.    Section 18 of the Employment Agreement is hereby amended by adding
to the end thereof the following:

Notwithstanding anything contained in this Section 18, the letter agreement
entered into between the Company and the Executive dated December 15, 2004, as
amended by Amendment No. 1 thereto dated as of March 15, 2005 (the “Letter
Agreement”), shall remain in full force and effect.

     16.     Section 30 is added to the Employment Agreement to read in its
entirety as follows:

Compliance with Section 409A. It is the intent of the parties that the
compensation arrangements under this Agreement be in full compliance with
Section 409A of the Internal Revenue Code (“409A”). To the extent any provision
contained in this Agreement

 



--------------------------------------------------------------------------------



 



7

is or will be in violation of 409A, the Agreement shall be amended in such
manner as the parties may agree such that the Agreement is or remains in
compliance with 409A and the intent of the parties is maintained to the maximum
extent possible.

*signature page to follow this page*

 



--------------------------------------------------------------------------------



 



8

     IN WITNESS WHEREOF, the Company and Executive have executed this Agreement,
to be effective as provided in the recitals hereto.

Nextel Communications, Inc.

By: /s/ William E. Conway, Jr.                    
Title: Chairman of the Board

/s/ Timothy M. Donahue                              
Timothy M. Donahue

 